DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  	Applicant's submission filed on 3/3/21 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) comparing two curves, setting one as the target, and comparing the target to the third curve. These limitations covers performance of the limitation in the mind but for the recitation of generic computer components (the use of a processor). This judicial exception is not integrated into a practical application because the claims only recites the use of a processor to perform the various comparisons. The processor is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no other elements are recited. As discussed above, the use of a processor to perform the comparisons is no more than mere instructions to apply 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1, 11, and 20 recites determining how a blood sugar curves “deviates least” from a predetermined normal blood sugar range, as well as outputting of a result according to a “deviation” of the third blood sugar curve from a target curve. It is noted from above that the original disclosure does not provide any support for measuring any level of deviation between curves or between a curve and range of values. In addition, the original disclosure fails to provide support for how a measure of how much a curve “deviates” from a “range” vs how a curve “deviates” from a “target curve” is done, and whether they differ at all. As the original disclosure fails to provide support for how this calculation is done (nor is there any teachings on how to determine how “close” a curve is to another curve or range), compounded with the lack of clarity on how these measures can be used to compare different types of data, the claimed invention is not enabled by the specifications. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 20 recites comparing of the target curve and the third blood sugar curve and outputting a state of the blood sugar of the user according to a deviation of the third blood sugar curve from the target curve. However, it is unclear what is meant by comparing a blood sugar curve to a blood sugar range. For example, is it determined by the instances when the blood sugar curve value exceeds the upper/lower thresholds? Is it determined by the amount of time that it exceeds said thresholds? Perhaps the area under/over the curve where it exceeds the thresholds? Or does it utilize one of other untold ways to determine the deviation from a curve to a range? 
In addition, how does the deviation of a sugar curve to a target curve work? Is it by the comparison of values at a set value in time? Or does it have to do with how closely it resembles in its pattern? What if the two curves are nearly identical but shifted in time (e.g. think sine vs cosine graph)? Would such curves be considered highly deviating from each other? 

Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06.
Claim 2 recites determining one sugar curve having a value “which deviates least from” a healthy target range. However, claim 1 already recites setting the sugar curve which “deviates least from a predetermined normal blood sugar range” as the target curve. It is unclear whether the “healthy target range” is the same as the “predetermined normal blood sugar range”, or a different value. If the latter, it is unclear how the different ranges interact with determining which curve is set as the target (e.g. which is the target when the first curve deviates less in claim 1, but second curve deviates less in claim 2). Moreover it is unclear what the evaluation value has to do with determining which curve deviates least from a healthy target range, as the computing of the evaluation value is not disclosed to have anything to do with the target range, but to an undefined “predetermined condition”. 
Moreover, claim 1 recites that the setting is based on a result of comparing the first and second blood sugar curves while claim 2 appears to be implying that the setting is now based on comparing the blood sugar evaluation values of the two curves. It is not only unclear how this blood sugar care evaluation curve is determined, it is also unclear claim 2 is replacing the 
As to claim 3, it is unclear what an “extent” to which the sugar curve is included means. As was the case in claim 1, it is unclear whether it’s the # of threshold crossing events, the amount of time in which the sugar values have exceeded the range, the area over/under the curve during these events, or some combination/mix or even a different measure altogether. Moreover, it is unclear how the max/min blood sugar values of the third blood sugar curve can be used to determine an evaluation value that is used to evaluate the first and second sugar curves. Same for how the period of time the third blood sugar curve is maintained outside the predetermined normal blood sugar range. 
As to claim 4, it is unclear how “outputting” of the state of blood sugar can further comprise “comparing”, which is a step of data analysis, of the target curve and the third blood sugar info. 
Claim 5 has similar issues as claim 4 above. In addition, it is unclear what outputting a state of blood sugar care “by period” means, in particular what this “period” comprises. For example, does “period” mean the entire “third time” or does it refer to slivers of time within this “time period”? Or something else altogether? If it refers to slivers of time, it is unclear if the analyzing comprises analyzing the curve with respect to the normal blood sugar range only within that same sliver of time or a different time, or still with respect to the entirety of the “third time” or something else altogether.

As to claim 7, the claim recites outputting a state of blood sugar. It is first unclear whether this outputting is in addition to the outputting of claim 1, which is based on a deviation from the third blood sugar curve from a target curve, which the outputting of claim 7 is not. 
As to claim 8, the claim recites storing the activity information and the blood sugar information measured at a point when the activity information was generated. Since the activity information is input by the user and the claim does not require it to be input at the time it was done, it is unclear whether the sugar information is measured at a point when the activity information is input or the sugar information is measured at a point when the activity occurred. For example, if the user exercised at 2PM but didn’t input the information until 4PM, does it store the value of the sugar information measured at 2PM or 4PM? Moreover, it is unclear whether this blood sugar information measured refers to the third blood sugar curve or not. If not, it is unclear why the device would output a state of blood sugar according to the 
As to claim 8, it is unclear what is meant by a “blood sugar care group”. In addition, it is unclear how this “ranking information” is and how it is being generated by the external server.
Dependent claims 12-19 have similar issues as those listed above.

Response to Arguments
Applicant's arguments filed 3/3/22 have been fully considered but they are not persuasive.
Applicant has noted that the claims have been amended “as discussed” in the interview of 12/17/20 and have satisfied the elements of Alice. It is unclear how this argument is relevant as there is an office action dating 1/15/21 which maintained the 101 rejection and there does not appear to have been any subsequent discussion on overcoming the rejection. 
The prior art will be revisited once applicant overcomes the numerous issues under 112 which precludes the examiner from performing a proper search.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        3/26/22